PER CURIAM.
Donald Thompson appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied the motion without attaching portions of the record to refute the allegations. We reverse.
Appellant claims his forty-year sentence as a habitual offender is illegal as exceeding the statutory maximum. Although the findings in the trial court’s order appear to fully substantiate the denial, the trial court failed to attach to its order portions of the record supporting the denial.
Accordingly, the trial court’s order is reversed and the case is remanded for further proceedings. On remand, the trial court should attach those portions of the records and files refuting appellant’s allegations. Any party aggrieved by the subsequent action of the trial court shall file a notice of appeal within thirty days.
Reversed and remanded.
SCHOONOVER, C.J., and THREADGILL and ALTENBERND, JJ., concur.